Case 17-35322        Doc 50     Filed 04/16/19     Entered 04/16/19 13:52:55          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17 B 35322
         Dante T Streeter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/28/2017.

         2) The plan was confirmed on 06/19/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/31/2018.

         5) The case was Dismissed on 11/06/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-35322             Doc 50         Filed 04/16/19      Entered 04/16/19 13:52:55                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $1,380.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $1,380.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,313.39
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $66.61
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $1,380.00

 Attorney fees paid and disclosed by debtor:                           $600.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aargon Agency Inc                         Unsecured           0.00           NA              NA            0.00       0.00
 Bank of America N.A                       Unsecured         331.14           NA              NA            0.00       0.00
 Bardey, Lashyn                            Priority            0.00           NA              NA            0.00       0.00
 CBE GROUP                                 Unsecured          87.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      3,391.60       3,411.60        3,411.60           0.00       0.00
 City of Chicago Department of Revenue     Unsecured           0.00      1,350.96        1,350.96           0.00       0.00
 Cmre. 877-572-7555                        Unsecured          82.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured      2,158.69       2,158.69        2,158.69           0.00       0.00
 COMMONWEALTH FINANCIAL                    Unsecured         566.00           NA              NA            0.00       0.00
 Convergent Outsourcing                    Unsecured         104.00           NA              NA            0.00       0.00
 Cox, Donna                                Unsecured      3,100.00            NA              NA            0.00       0.00
 Credit Management                         Unsecured         441.00           NA              NA            0.00       0.00
 CreditBox.com LLC                         Unsecured      1,577.29            NA              NA            0.00       0.00
 CREDITORS DISCOUNT & A                    Unsecured         315.00           NA              NA            0.00       0.00
 DIVERSIFIED                               Unsecured      1,017.00            NA              NA            0.00       0.00
 ENHANCED RECOVERY                         Unsecured         887.00           NA              NA            0.00       0.00
 GLHEC & Aff obo USAF                      Unsecured     14,856.00     15,007.94        15,007.94           0.00       0.00
 Holy Cross Hospital                       Unsecured         184.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured      3,948.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured     14,897.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured      3,948.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured     14,897.00            NA              NA            0.00       0.00
 Illinois Dept of Human Services           Unsecured           0.00        902.00          902.00           0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00        780.40          780.40           0.00       0.00
 Illinois Dept of Revenue 0414             Priority          202.72      1,928.51        1,928.51           0.00       0.00
 Internal Revenue Service                  Priority            0.00      1,012.07            0.00           0.00       0.00
 Internal Revenue Service                  Unsecured         414.00      1,012.41          351.82           0.00       0.00
 NORTH AMERICAN                            Unsecured         291.00           NA              NA            0.00       0.00
 PLS - Bankruptcy                          Unsecured         300.00           NA              NA            0.00       0.00
 Speedy Cash                               Unsecured      1,400.00            NA              NA            0.00       0.00
 Syncb/HH Gregg                            Unsecured      1,745.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-35322           Doc 50   Filed 04/16/19    Entered 04/16/19 13:52:55                 Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal       Int.
 Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
 US Dept of Education            Unsecured     28,271.00       23,093.53     23,093.53            0.00        0.00
 US Dept of Education            Unsecured           0.00        5,268.02      5,268.02           0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                $0.00                $0.00
       Mortgage Arrearage                                       $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                  $0.00                $0.00                $0.00
       All Other Secured                                        $0.00                $0.00                $0.00
 TOTAL SECURED:                                                 $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                $0.00
        Domestic Support Ongoing                                $0.00                $0.00                $0.00
        All Other Priority                                  $1,928.51                $0.00                $0.00
 TOTAL PRIORITY:                                            $1,928.51                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                            $52,324.96                   $0.00                $0.00


 Disbursements:

          Expenses of Administration                             $1,380.00
          Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                            $1,380.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-35322        Doc 50      Filed 04/16/19     Entered 04/16/19 13:52:55            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
